Citation Nr: 0929788	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-18 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Legal entitlement to nonservice-connected death pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is claiming nonservice-connected death pension 
benefits as the widow of an individual who served in the 
United States Air Force from May 1955 to February 1959.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 determination letter by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied dependency and indemnity compensation, death pension, 
and accrued benefits.  The appellant perfected her appeal in 
regards to the eligibility for death pension benefits claim.  
In June 2009, the appellant testified at a video conference 
hearing before the undersigned; a transcript of that hearing 
is of record.


FINDINGS OF FACT

The appellant's deceased spouse served on active duty from 
May 1955 to February 1959.  He had no service during a period 
of war.


CONCLUSION OF LAW

The criteria for an award of death pension have not been met.  
38 U.S.C.A. §§ 1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.2, 
3.3, 3.23 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In this case, VCAA notice is not required because the issue 
decided herein involves a claim which cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

II.  Criteria & Analysis

At the outset, the Board notes that given that basic 
eligibility for death pension could not be established due to 
the lack of wartime service, the Board did not address the 
appellant's spouse's character of discharge of "Under Other 
Than Honorable Conditions" with the issuance of a Bad 
Conduct Discharge Certificate (259AF).  

The appellant claims entitlement to nonservice-connected 
death pension benefits based on her spouse's active service.  

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war.  Relevant to this case, the requirements 
of law include that a veteran must have served in active, 
military, naval or air service for ninety days or more during 
a period of war.  See 38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. 
§ 3.3(b) see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993).

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently defined 
by statute to encompass the following periods: from April 
[redacted], 1898 to July 4, 1902 (the Spanish-American War); 
from May 9, 1916 to April 5, 1917 (the Mexican border 
period); from April 6, 1917 to November 11, 1918 (World War 
I); December 7, 1941 to December 31, 1946 (World War II); 
June 27, 1950 to January 31, 1955 (the Korean conflict); 
February 28, 1961 to May 7, 1975 for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
veterans (the Vietnam era); and from August 2, 1990, and 
ending on a date yet to be prescribed (the Persian Gulf War).  
38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The appellant alleged that her spouse served in a war while 
he was in the Air Force.  However, his DD Form 214 
established that he served on active duty from May 1955 to 
February 1959.  This represented a period of service which 
was not during a period of war.  Furthermore, the appellant 
did not allege that the dates reported on the DD Form 214 
were inaccurate.  Although the appellant believed that her 
spouse was involved in the Bay of Pigs Invasion and the Suez 
Crisis, his DD Form 214 showed that he had no foreign 
service.  While historical references indicate that the Suez 
Crisis took place in 1956/1957, this was not considered a 
"period of war" as defined by statute.  Furthermore, 
historical references note that the Bay of Pigs Invasion took 
place in April 1961, which occurred after he was discharged 
from service.  The facts accordingly demonstrate that he did 
not have active military service during a period of war, a 
prerequisite for the appellant's basic eligibility for VA 
nonservice-connected death pension benefits.  

In sum, the Board concludes that the appellant's spouse did 
not have the requisite service during a period of war which 
would form a basis for the appellant's eligibility for VA 
pension benefits.  Because of the absence of legal merit or 
lack of entitlement under the law, the claim must be denied 
as a matter of law.  Sabonis, supra.

In denying the appellant's nonservice-connected death pension 
claim, the Board does not wish in any way to diminish the 
appellant's spouse's years of service.  Although sympathetic 
to her claims, the Board is without authority to grant them 
on an equitable basis and instead is constrained to follow 
the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to nonservice connected death pension is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


